Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application is acknowledged. Claims 1-17 are identified in the prior-filed application, Application No. 62/859,284. Therefore, the effective filing date of instant claims 1-17 is considered to be 06/10/2019. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e., “said DNA taggants”). Correction is required. See MPEP §608.01(b).

Claim Interpretation
Claim 7 recites an optional limitation of applying a DNA taggant on or into the finished leather product and authenticating the DNA taggant. However, since it is optional, it is not needed for the claim. Therefore, the optional limitation has not been considered for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 7, the recitation “the DNA taggant” lacks a proper antecedent basis. It is unclear whether the DNA taggant refers to the first DNA taggant applied to livestock, the second to a tanned hide, or both. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meyers (May 3, 2018, Business Technology, pages 1-3).
Regarding claim 7, Meyers teaches a method of tracking a hide throughout the leather supply chain, comprising the application of DNA taggant to animals on a farm (pages 1-2). While the art does not teach a step of slaughtering, slaughtering the livestock with the DNA tag is implied when the DNA tagged rawhides are delivered to a tannery and tested for recovery of the DNA tag (page 2). Meyers teaches authenticating the DNA tagged rawhide at the tannery (page 2). Meyers teaches processing the authenticated rawhide to produce tanned hide through the wet blue stage and applying a DNA taggant after initial tanning at the wet blue stage (page 2). Meyers teaches authenticating the DNA taggant contained on or in the tanned hide after initial tanning (page 2). Meyers teaches processing the authenticated tanned hide into a finished leather 
In view of the foregoing, a holding of anticipation is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (May 3, 2018, Business Technology, pages 1-3) in view of Berrada et al. (US 2014/0256881; hereinafter as “Berrada”). 
The teachings of Meyers as given previously in this office action are fully incorporated here.  
Regarding claim 1, Meyers teaches marking a hide for authenticating leather products (pages 1-2). Meyers teaches that a DNA tag named “SigNature 
Regarding claim 2, Meyers teaches that the hide is animals on a farm, wet blue hide, and leather (page 2). 
Meyers does not explicitly teach that the DNA taggant is added to a solvent to form a DNA taggant solution. Berrada teaches methods of stable and detectable marking objects with traceable DNA taggant for identification, authentication, tracking, and validation (paras 1 and 16). Berrada teaches the object to be marked with the DNA taggant can be any solid traceable item, such as an electronic device, an item of clothing, paper, fiber, or fabric, or any other item of commerce, or cash or valuables, a liquid, metal, wood, plastic or a powder (paras 32 and 99). Berrada teaches that the DNA taggant can be, for example, specific to the company or the type of item (e.g. a model number), specific to a particular lot or batch of the item (lot number), or specific to the actual item, as in, for instance, a serial number unique to the item. In addition, the DNA taggant can indicate any one or more of a variety of other useful items of data; for example, the taggant can encode data that indicates the name and contact information of the company that manufactured the tagged product or item, the date of manufacture, the distributor and/or the intended retailer of the product or item. The taggant can also indicate, for example and without limitation, component data, such as the source of the component incorporated into the item or the identity of the production plant or machinery that was used in the 
It is noted that Berrada uses the same DNA taggant named SigNatureTM DNA, and it is obtained from Applied DNA Sciences (Stony Brook, N.Y.) (para 43). Berrada teaches methods for including DNA taggant into liquids for binding of DNA taggant onto the surface of an object (paras 1 and 46-47). Berrada teaches DNA taggants are dissolved in a solvent to form a DNA taggant solution (para 98).  Berrada teaches applying the DNA taggant solution to the objects of interest described supra to bind, detect, and authenticate the objects (paras 1 and 46-47). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Meyers so as to have added DNA taggant to solvent in order to make a DNA taggant solution so enable to apply to the surface of the object. The skilled artisan would have been motivated to use the teachings taught by Berrada because DNA taggant in the form of a solution would facilitate attaching the TM DNA was used as a DNA taggant in a solution for marking the objects. 
Regarding claim 3, Meyers does not teach the solvent consists of water, acetone, oil, or a polymer, however Berrada teaches the solvent is water (para 98). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Meyers so as to have added DNA taggant to water because DNA taggant can be dissolved in water to make a DNA taggant solution. The skilled artisan would have been motivated to use water as a solvent for making DNA taggant solution because DNA taggant in water would facilitate attaching the taggant to the object with a reasonable expectation of success, as demonstrated by Berrada. 
	Regarding claims 4-5, Meyers does not teach a chelating agent (i.e., EDTA) is added to the solvent, however Berrada teaches that EDTA is added to the solvent (para 98). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Meyers so as to have added EDTA to the DNA taggant solution in order to protect DNA taggant in a solvent and thus increase the recoverability of a taggant from an object. The skilled artisan would have been motivated to add EDTA in the solution containing 
	Regarding claim 6, Meyers does not teach that a fluorescent marker is added to the solvent, however, Berrada teaches fluorophore is added to the solvent, making rapid identification possible, as a UV light could detect the presence of a fluorophore (paras 42 and 97). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Meyers so as to have added a fluorescent marker to the DNA taggant solution to be able to visually detect the area of the objects where the taggant is applied. The skilled artisan would have been motivated to add fluorophore in the DNA taggant solution because adding fluorophore to the DNA taggant solution enables rapid identification of the DNA tagged area of hide possible as a UV light could detect the presence of a fluorophore with a reasonable expectation of success as demonstrated by Berrada (paras 42 and 97). 
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Berrada as applied to claims 1-6, 8, 10-11 above, and further in view of Jia et al. (2018, J Hazardous Materials, pages 305-311; hereinafter as “Jia”). 
The teachings of Meyers in view of Berrada, as set forth herein, are fully incorporated here.  
Regarding claim 7, Meyers teaches a method of tracking a hide throughout the leather supply chain, comprising the application of SigNature DNA 
Regarding claims 8 and 11, Meyers does not teach that authentication of the DNA taggant is performed via a portable qPCR device, however, Berrada teaches the DNA taggant is authenticated by using real-time quantitative PCR (para 109). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Meyers so as to have performed authentication of the objects containing DNA taggant via real-time quantitative PCR device because the device can detect low numbers of molecules by amplification in real-time for recovery and traceability of DNA taggant. The skilled artisan would have been motivated to use a portable qPCR device for the benefit of achieving high-precision and rapid detection using a real-
Regarding claim 9, Meyers in view of Berrada does not explicitly teach that the wet blue hide has a net positively charge. Jia teaches that leather making can be roughly divided into tanning process and post-tanning process (page 305, col 2). Jia teaches that tanning is the key process to change animal hide to stable leather (page 305, col 2). Jia further teaches that the essence of tanning is the chemical cross-linking of tanning agents to the collagen fiber so that the tanning agent can fill in the collagen fiber gap in the hide (page 308, col 2). Jia teaches the wet blue hide in the tanning process is positively charged due to the ionization of –NH2 on the hide collagen in the tanning process (page 308, col 2). 
Therefore, it would have been prima facie obvious to have modified the methods taught by Meyers in view of Berrada so as to have applied net negatively charged DNA taggant via DNA taggant application to net positively charged wet blue hide for stable binding of the DNA to the hide. The skilled artisan would have been motivated to apply DNA taggant to net positively charged hide because the negatively charged –O- group at the 3’ end of the DNA form stable covalent bonds with positively charged groups in a hide with a reasonable expectation of success. 
Regarding claim 10, Meyers does not teach that the DNA taggant applied to the livestock includes a fluorescent marker, however Berrada teaches that fluorophore is used in combination with DNA taggant so as to be applied to the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Meyers so as to have added a fluorescent marker to the DNA taggant solution to be able to apply to the livestock for visual detection of DNA tagged area under a UV light. The skilled artisan would have been motivated to add fluorophore in the DNA taggant solution because applying fluorophore to the livestock enables rapid identification of the DNA tagged area possible as a UV light could detect the presence of a fluorophore on the area of the object and facilitate subsequent authentication process as demonstrated by Berrada. 
Regarding claims 12-15 Meyers in view of Berrada does not explicitly teach creating net positive charge associated with the wet blue hide and mixing the DNA taggant with the net positively charged wet blue hide in a drum, wherein the net positively charged is imparted to the hide by an acidic pH and the acidic pH is between 3.5 and 6.9. 
Meyers teaches the application of the SigNature DNA to wet blue hide (page 2). Meyers teaches that the SigNature DNA is a molecular tag that can be embedded into raw materials or applied to the surface of a range of objects, including currencies, pharmaceuticals, electronics, packaging and even fine art (page 2). Meyers teaches that the SigNature DNA is intended to authenticate product claims (page 2). Meyers teaches that the DNA tagging can be customized and incorporated into products at any point in the life cycle or supply TM DNA with textiles products for marking and authentication of the products (paras 29 and 120). Berrada teaches marking unwoven and unfished wool yarn with SigNatureTM DNA and subsequently authenticating finished fabric (para 27; figure 27). Berrada teaches authenticating fabric marked with SigNatureTM DNA after a series of ten dry cleanings (para 28; figure 6). Berrada teaches master batches of nylon and polyethylene terephthalate (PET) pellets were mixed with SigNatureTM DNA and the final products were authenticated (para 29; figure 7). Berrada teaches that SigNatureTM DNA was formulated to be tightly bound to both natural and synthetic fibers and other amorphous material such as wool, cotton, polyesters, such as for instance, nylon and PET (para 43). Berrada teaches that these textile fabrics can be marked with SigNatureTM DNA during the manufacturing process circumventing the need for any additional steps in marking textiles products (para 43). Jia teaches that a net positive charge is imparted to the wet blue hide by acidic pH in the tanning bath (which is equivalent to a drum) (page 308, col 2). Jia teaches that a water-based silsesquioxane (POSS)-containing polymer was mixed with a hide in the tanning bath (a drum) (page 308, col 2). Jia teaches that tanning is the key process of changing hide to stable leather, and the essence of tanning is the chemical cross-linking of tanning agents to the collagen fiber so that the tanning agent can fill in the collagen fiber gap in the hide (page 308, col 2 on the collagen (page 308, col 2). Jia further teaches that the bath pH was adjusted to 4.1 (page 308, col 2).
Therefore, it would have been prima facie obvious to have modified the methods taught by Meyers in view of Berrada so as to have mixed the net negatively charged DNA taggant via DNA taggant application to the net positively charged wet blue hide for stable binding of the DNA to the hide. The skilled artisan would have been motivated to mix the DNA taggant taught by Berrada with the net positively charged hide in a tanning bath because the negatively charged —O- group produced at the 3’ end of the DNA is a strong nucleophile, reactive with positively charged groups to form stable covalent bonds, stably binding the DNA taggant as taught by Berrada (para 69 in Berrada). The skilled artisan would have been motivated to use acidic pH in tanning bath because the acidic pH provides positive charges to amino groups on the collagen of hide and thus promote stable binding between the negatively charged DNA and the positively charged hide. The skilled artisan would have been motivated to use a tanning bath as a drum to mix the DNA taggant solution with wet blue hide because it is the container used in tanning process where the tanning agent is mixed with a hide to provide positively charged hide as taught by Jia (page 306, col 2). 
2 on the collagen as the pH of the tanning bath is reduced. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Berrada and Jia as applied to claims 7, 9 and 12-15 above, and further in view of Jung et al. (US 2016/0362723 A1; hereinafter as “Jung”) and Ravichandran (2005, Polimeros, 15(2): 102-108). 
The teachings of Meyers in view of Berrada and Jia, as set forth herein, are fully incorporated here.  
Regarding claims 16-17, Meyers in view of Berrada and Jia does not teach the amount of DNA taggant mixed with the net positively charged wet blue hide in water solution is between 0.1 µg to 10 µg per kg of the hide. Jung teaches methods for increasing the recoverability of DNA taggants from taggant-coated polymers. Jung teaches a DNA taggant coated with a polymer, wherein DNA taggant at 5 ng/ml final concentration is added to 10 g of polymer and separately to 50 g of the polymer (equivalent to 0.1 µg and 0.5 µg per kg of the polymer) to enable detection by amplification using the polymerase chain reaction (PCR) (paras 006 and 72-75). Jung teaches the DNA taggant is picked up by swabbing a surface of an object using a swab (e.g., a cotton swab, a cotton ball, a cotton TM DNA and textiles products are mixed in a cool water bath, and then the products marked with SigNatureTM DNA are analyzed per the standard protocols (page 10, col 2). Ravichandran teaches that leather is a natural polymer consisting of collagen fibers crosslinked in a three-dimensional structure (page 102, col 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Meyers in view of Berrada and Jia so as to have used the range of 0.1 µg to 0.5 µg per kg of the polymer taught by Jung for the benefit of recovery of taggants because Jung teaches that PCR can detect this range of amount when applied as a taggant to a polymer coating of any traceable items including an electronic device, an item of clothing, paper, fiber, or fabric, or any other item of commerce, or cash or valuables. The skilled artisan would have been motivated to apply the range of the amounts for recovery of DNA taggants from the hide by swabbing a surface of the hide using 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS KIYEONG HAN/           Examiner, Art Unit 1635                                                                                                                                                                                             

/RAM R SHUKLA/           Supervisory Patent Examiner, Art Unit 1635